McLELLAN, District Judge.
The plaintiff having made a motion in writing that the Court order that the deposition of Louis Feldman be not taken by the defendant, the motion appeared on today’s list. The plaintiff did not appear and the defendant did. The motion accordingly is denied, but its denial is not to be understood as a precedent upon the question whether an expert witness of one of the parties should be compelled to express his professional opinion in connection with a deposition taken by the other party.